ORDER

PER CURIAM.
AND NOW, this 5th day of March, 2014, the Petition for Allowance of Appeal is GRANTED. The issue as stated by petitioner is:
(1) Whether horizontal gaze nystagmus (HGN) field sobriety test results, which have been deemed to be scientific evidence under Pennsylvania precedent, are [injadmissible at a suppression hearing for lack of probable cause to arrest for driving under the influence absent any admission of foundation evidence presented to show that the HGN test is generally accepted in the scientific community.